 

EXHIBIT 10.11

Equity Pledge Agreement




 

Equity Pledge Agreement

 

This Equity Pledge Agreement (this “Agreement”) is entered into by and between
the following two parties below on February 5, 2015, in Beijing, the People’s
Republic of China (“P.R.C.”):

 

Party A:  Yong Xu, a citizen of the P.R.C. with Chinese identification No.:
110221196803042219, with the address at No. 456, Dawangjing, Cuigezhuang Town,
Beijing, P.R.C.; and




Party B: Huashang Wujie (Beijing) Internet Technology Co., Ltd., a wholly
foreign-owned enterprise which has been duly organized and is validly existing
under the laws of the P.R.C., with its address at Room 255, Building 2#, No. 15,
Wanyuan Street, Beijing Economic-Technological Development Area, Beijing, P.R.C.




In this Agreement, Party A, Party B shall be referred to as a “Party”
respectively, and they shall be collectively referred to as the “Parties”.

 

Whereas:

 

1.

On the date of execution of this Agreement, Party A is one of the shareholders
of Beijing UKT Investment Management Co., Ltd. (“UKT Company”) and duly holds
73% of the shares of UKT Company;




2.

UKT Company is a corporation incorporated and validly existing in the territory
of the PRC pursuant to the law of the PRC with business license registration
number: 110105014211546 and its address at Floor No. 23, Building A, Caizhi
International Mansion, No. 18, Zhongguancun East Road, Haidian District,
Beijing, P.R.C.




3.

In order to ensure all the shareholders of UKT Company and/or UKT Company to
perform all obligations under the Management Entrustment Agreement, Power of




Page 1 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




Attorney and Exclusive Purchase Option Agreement (collectively referred to as
“Onshore Agreements”) entered into on the same day as this Agreement, Party A
agrees to pledge all the shares held by Party A in UKT Company to Party B as the
guarantee for the performance of the Onshore Agreements by the related
responsible parties pursuant to the terms and conditions of this Agreement, and
Party B agrees to accept such pledge provided by Party A.

 




NOW, THEREFORE, under the principle of equality and mutual benefit and with the
consensus reached through negotiation, both parties have entered into this
Agreement and agreed to abide by it pursuant to the applicable laws, regulations
and rules of the PRC(“laws of the PRC”).

 

1.

Pledge of Equity




1.1

In order to guarantee UKT Company, all the shareholders of UKT Company
(“Shareholders” )and other related responsible parties to perform all
obligations and liabilities under the Onshore Agreements, Party A agrees to
pledge the Pledged Equities (as defined in Section 4 herein) under this
Agreement to Party B pursuant to the terms and conditions of this Agreement, and
Party B agrees to accept the above equity pledge, and have priority right to the
proceeds from the conversion, auction, or sale of the Pledged Equities.




1.2

The pledge under this Agreement includes the rights owned by Party B to collect
the fees (including legal fees), expenses, interests, losses, liquidated damages
and compensations that UKT Company and/or the Shareholders shall pay under the
Onshore Agreements, and civil liabilities that UKT Company and/or the
Shareholders shall bear in case the Onshore Agreements wholly or partially
become null and void due to any reason.




1.3

Unless consent in writing by Party B, after the execution of this Agreement, the
pledge under this Agreement will be terminated only when UKT Company and the
Shareholders have performed all the obligations and liabilities under the
Onshore




Page 2 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




Agreements and Party B confirms such fulfillment in writing.  If UKT Company or
the Shareholders have not fully performed all or part of its or their
obligations or liabilities under the Onshore Agreements at the expiration of
such agreements, Party B will maintain the pledge hereunder up to the date when
all such obligations and liabilities are fully performed.

 

2.

Representations and Warranties

 

2.1

Party A represents and warrants to Party B, on the day of execution of this
Agreement:




2.1.1.

Party A has the right to execute this Agreement and the capability to perform
the same;




2.1.2.

Party A has gone through necessary internal decision-making procedures, obtained
proper authority, acquire all the necessary consents and approvals of any
requisite third party and government authority to enter into and perform this
Agreement and this Agreement does not violate the laws of the PRC and contracts
binding or affecting it;




2.1.3.

upon the execution, this Agreement will constitute the legal, valid, binding
obligation of both parties and both parties will be subject to compulsory
enforcement pursuant to the terms and conditions of this Agreement;




2.1.4.

Party A is the exclusive and duly owner of the Pledged Equities, has paid up all
capitals subscribed, has obtained the capital verification report issued by the
duly qualified Certified Public Accounting firm and has the right to set the
pledge of the first priority on such Pledged Equities for Party B;




2.1.5.

except for the pledge under this Agreement, there is not: (i) any other
encumbrance or any security interests for the benefit of any third party on the
equity interests pledged by Party A (including but not limited to pledge); (ii)
any mortgages or other guarantee rights set for any third party; (iii) any




Page 3 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




pending or possible civil, administrative or criminal litigation or
administrative punishment or arbitration relating to the equity interests
hereunder on the date of execution of this Agreement; (iv) any trusts or
conditions of limited use; (v) any exemptions from lawsuit, execution,
enforcement or other legal proceedings; or (vi) any outstanding taxes, fees or
undecided legal procedures related with the equity interests hereunder on the
date of execution of this Agreement;




2.1.6.

Party A has not effected and will not effect an Event of Default (as defined in
Section 8) and has no knowledge of any risk of an Event of Default under this
Agreement or any other agreement to which Party A are a party;




2.1.7.

Party A has abided by and performed all obligations stipulated by the applicable
laws, regulations and rules and all applicable authorizations and permissions;
Party A does not have any circumstances that go against any laws, regulations or
rules and may have material and adverse effect on the validity, effect,
performance and enforceability of this Agreement; and




2.1.8.

to the best knowledge of Party A, no court, arbitral tribunal or government
authority starts to take any legal proceedings or administrative proceedings
against Party A or the Pledged Equities, neither does any courts, arbitral
tribunals or government authority start to file any legal proceedings or
administrative proceedings against Party A or the Pledged Equities, and Party A
has no knowledge of any such risks.




2.2

Party B presents and warranties to Party A on the day of execution of this
Agreement:




2.2.1.

it has the right, to execute this Agreement and the capability to perform the
same;




2.2.2.

it has carried out necessary internal decision-making procedures, obtained
proper authority, acquire the necessary consents and approvals of any third




Page 4 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




party and government authority to enter into and perform this Agreement and it
does not go against the laws and contracts binding or affecting it; and




2.2.3.

upon the execution, this Agreement will constitute the legal, valid, binding
obligation of both parties and both parties shall be subject to compulsory
enforcement pursuant to the terms and conditions of this Agreement.




3.

Guaranteed Liabilities

 

The liabilities guaranteed under this Agreement are the obligations and
liabilities of UKT Company, the Shareholders, and all related responsible
parties incurred under the Onshore Agreements (including the extended agreements
to these agreements and the revised and supplementary agreements to such
agreements), including but not limited to the Entrustment fees, interest,
liquidated damages, indemnities, fees for realization of the creditor’s right
arising out of and in relation to the Onshore Agreements and payable by the UKT
Company and/or the Shareholders to Party B, and the damages and other fees that
are payable by UKT Company and/or the Shareholders to Party B due to the
default.




4.

Pledged Equities

 

The Pledged Equities are 73% of the shares of UKT Company which Party A duly and
legally holds and all rights and proceeds of or in relation to such equities.

 

5.

Pledge Procedures and Transaction

 

Within thirty (30) days of the execution of this Agreement, Party A shall
transact the registration procedures in relation to this pledge of equity at
Tongzhou Office of Beijing Administration of Industry and Commerce.  If the
registration for such pledge of equity fails due to the reason of Tongzhou
Office of Beijing Administration of Industry and Commerce, Party A shall demand
UKT Company to write down the matter about such pledge of equity into the stock
ledger of UKT Company and apply to Tongzhou Office of Beijing Administration of
Industry and Commerce for the transaction of the registration of the pledge of
equity within




Page 5 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




thirty (30) days as of the day when Tongzhou Office of Beijing Administration of
Industry and Commerce approves such registration or the information about the
approval for such registration is obtained.

 

6.

Party A’s Undertaking

 

Within the term of this Agreement, Party A undertakes to Party B that:

 

6.1

without the prior written consent of Party B, Party A shall not impose any other
encumbrance (whether prevailing over the pledge under this Agreement or not) or
other restrictive conditions on all or part of the Pledged Equities;




6.2

without the prior written consent of Party B, Party A shall not sell, lease,
lend, transfer, assign, grant, remortgage, trust, or participate in equity
investment by, the Pledged Equities or dispose by any other means all or part of
the Pledged Equities;




6.3

Party A shall not use or allow others to use the Pledged Equities for any
actions or events against any laws or this Agreement;




6.4

after receiving any notice, order, ruling, verdict or other instruments in
relation to the Pledged Equities from the government, judicial authority or
arbitral organization, Party A shall immediately notify Party B and within the
period provided by the applicable laws take all necessary steps to reduce the
risks that such notice, order or other instruments may bring to the Pledged
Equities.  Where Party B deems necessary, Party A shall file a lawsuit,
arbitration or administrative lawsuit against the above notice, order or other
instruments and bear all fees that arising therefrom and in relation thereto;




6.5

Party A shall immediately notify Party B of any events or any received notices
which may affect the equity interest of Party A or any part of its right, and
any events or any received notices which may change the covenants and
obligations of Party A under this Agreement or which may affect the performance
of its obligations under this Agreement, and take actions in accordance with the
instructions of Party B;




Page 6 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement







6.6

Party A agrees that the right of Party B to exercise the pledge pursuant to this
Agreement shall not be suspended or hampered by Party A or any successors or
transferees of Party A or any other persons;




6.7

Party A warrants to Party B that in order to protect and perfect the security
over the obligations of Party A and/or UKT Company under the Onshore Agreements,
Party A shall make any necessary amendment (if applicable), execute in good
faith and cause any third party who has interests in the pledge to execute all
the title certificates, contracts, and /or perform and cause any third party who
has interests to take action as required by Party B and make access to exercise
the rights and authorization vested in Party B under this Agreement, and execute
all the documents with respect to the changes of equity interests owned by Party
B or another party designated by Party B, and provides Party B with all the
necessary documents within the reasonable time; and




6.8

Party A warrants to Party B that Party A will comply with and perform all the
guarantees, covenants, agreements, representations and conditions for the
benefits of Party B.  Party A shall indemnity Party B for all the damages
suffered by Party B for the reasons that Party A does not perform or fully
perform such guarantees, covenants, agreements, representations and conditions.




7.

Exercise of Pledge

 

7.1

Subject to Clause 8.3, Party B may dispose the Pledged Equities at any time upon
or after sending the notice for the exercise of the pledge.




7.2

Party B shall have the priority right to dispose all or part of Pledged Equities
under this Agreement (including but not limited to purchase of shares at
discounted price by agreement, sell at auction by the laws of the PRC, sell-off
Pledged Equities) as per legal procedures and to be paid with the sum gained
from the disposal until all guaranteed liabilities of UKT Company and the
Shareholders under the Onshore Agreements are fulfilled completely.




Page 7 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement







7.3

Where Party B disposes the Pledged Equities pursuant to this Agreement, Party A
shall provide and cause UKT Company to provide necessary assistance so that
Party B can realize its pledge.




8.

Event of Default

 

8.1

The following events shall be regarded as an Event of Default:




8.1.1.

where Party A and/or UKT Company and related responsible parties fail to perform
any obligations under the Onshore Agreements in time or fails to discharge any
guaranteed liability as scheduled in full sum;




8.1.2.

where there are any falsity, fraud, misleading statements or errors relating to
any representation and undertaking Party A makes in Section 2 herein;




8.1.3.

where Party A violates any undertaking in Section 6 of this Agreement;




8.1.4.

where Party A violates any other terms and conditions of this Agreement;




8.1.5.

where Party A refuses or intentionally delays the registration procedures for
the pledge under this Agreement and fails to correct such action within ten (10)
days as of the day when Party B requires in writing to do so;




8.1.6.

where any loan, guarantee, indemnity, undertaking or other compensation
liability of Party A: (i) is required to be repaid or performed in advance due
to an event of default; or (ii) is due but unable to be repaid or performed as
scheduled, which makes Party B reasonably believe that the ability of Party A to
perform its obligations under this Agreement has been materially and adversely
affected;







Page 8 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




8.1.7.

where this Agreement becomes ineffective, revocable, unenforceable or Party A
cannot continue performing its obligations under this Agreement in time and
fully due to the fault (including omission) of Party A after the issuance of new
laws of the PRC;




8.1.8.

Party A waive the pledged equity interests or transfers the pledged equity
interests without prior written consent from the Party B;




8.1.9.

any approval, permits, licenses or authorization from the competent authority of
the government needed to perform under this Agreement or validate this Agreement
are withdrawn, suspended, invalidated or materially amended;




8.1.10.

the property of Party A is adversely changed and causes Party B to deem that the
capability of Party A to perform the obligations herein is affected; and




8.1.11.

other circumstances in which Party B cannot exercise and dispose the pledge due
to the fault (including omission) of Party A.




8.2

If Party A knows or should have known the occurrence of any event stated above
in Subsection 8.1 or any matter that may incur the above events, Party A shall
immediately notify Party B in writing.




8.3

Unless Party A immediately takes the measures satisfactory to Party B to correct
the Event of Default listed in Subsection 8.1 above, Party B may send written
notice of exercising the pledge to Party A at any time upon or after the
occurrence of Event of Default, demand Party A and/or UKT Company to: (i) make
full payment of the outstanding fees pursuant to the Onshore Agreement, and (ii)
immediate perform their obligations under the Onshore Agreements, and require
disposal of the Pledged Equities pursuant to this Agreement.




8.4

The Event of Default provided in this Section 8 will not affect the exercise of
other remedies by the parties pursuant to the laws of the PRC.




Page 9 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement







9.

Liability in the Event of Default

 

Both parties shall sufficiently perform their obligations under this
Agreement.  Either party breaching this Agreement shall bear the liability as
arising therefrom and in relation thereto.  If such breach causes damages to the
other party, the breaching party shall indemnify the other party for all such
damages.




10.

Assignment




10.1

 Without the prior written consent of Party B, Party A shall not have the right
to assign or delegate its rights and obligations under this Agreement.




10.2

This Agreement shall be binding on Party A and its successors and permitted
assigns, and shall be valid with respect to Party B and each of its successors
and assigns.




10.3

At any time, Party B may assign any and all of its rights and obligations under
the Onshore Agreements to its designee(s) (natural or legal persons), in which
case the assigns shall have the rights and obligations of Party B under this
Agreement, as if it were the original party to this Agreement. When Party B
assigns the rights and obligations under the Onshore Agreements, at the request
of Party B, Party A shall execute relevant agreements or other documents
relating to such assignment.




10.4

In the event of a change in the pledgee due to an assignment, Party A shall, at
the request of Party B, execute a new pledge agreement with the new pledgee on
the same terms and conditions as this Agreement, and register for change of the
pledgee with the competent Administration of Industry and Commerce.




11.

Termination

 

Upon the date that all guaranteed liabilities of UKT Company and Party A under
the Onshore Agreements are fulfilled completely, this Agreement shall be
terminated.  In such case, Party B




Page 10 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




shall cancel the pledge registration under this Agreement as soon as possible
within the reasonable and feasible period.

 

12.

Taxes, Fees and Other Expenses

 

All taxes, fees and other expenses arising from the execution and performance of
this Agreement, including but not limited to legal costs, costs of production,
stamp tax and any other taxes and fees shall be borne by Party B.

 

13.

Confidentiality

 

13.1

Both parties agree that, all materials, documents, communications and other
information obtained in the negotiation, execution or performance of this
Agreement, whether commercial, technical or in any other form (“Confidential
information"), shall be strictly kept confidential and used only for the
performance of the obligations under this Agreement.  Unless the other parties
consent in writing, neither of the parties shall release, leak or disclose any
Confidential Information to any third party.

 

13.2

Either party may disclose the Confidential Information in the following
circumstances: (i) where the laws, court orders or the competent courts with
jurisdiction require, and such disclosure may be conducted only within such
requirement; (ii) where the competent authority or government department
requires; (iii) where such Confidential Information has been known to the
general public; (iv) where such Confidential Information was owned duly and
legally by the disclosing party rather obtained from the other party before the
disclosing party obtains it; (v) the information is required to be disclosed
subject to the applicable laws or the rules or provisions of a stock exchange or
securities governing authority; and (vi) the information is disclosed by each
party to its legal or financial consultant relating the transaction of this
Agreement, and this legal or financial consultant shall comply with the
confidentiality set forth in this Section 13.  However, for the circumstances
aforesaid, where either party discloses the Confidential Information, it shall
inform the other party of the Confidential Information to be disclosed.




Page 11 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




 

13.3

Nonetheless other provisions of this Section 13, either party shall have the
right to disclose the Confidential Information to its lawyer, accountant, other
professional consultants, directors or senior officers; such personnel shall
undertake in writing to treat such information as Confidential Information by
taking the measures similar to those provided in 13.1 of this Section.

 

13.4

The disclosure of the Confidential Information by staff or employed institution
of any party shall be deemed as the disclosure of such Confidential Information
by such party, and such party shall bear the liabilities for breaching the
agreement.

 

13.5

This Section 13 shall survive whatever this Agreement is invalid, amended,
revoked, terminated or unable to implement by any reason.




14.

Governing Law and Dispute Resolution




14.1

The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the formally published and publicly available laws of the PRC.
 Matters not covered by formally published and publicly available laws of the
PRC shall be governed by international legal principles and practices.

 

14.2

Both parties agree that any dispute arising from or in relation to this
Agreement shall first be settled by the friendly negotiation of both
parties.  If the negotiation fails within 45 days, either party shall have the
right to file the dispute with China International Economic and Trade
Arbitration Commission (“CIETAC”) in Beijing for arbitration pursuant to the
currently effective arbitration rules of CIETAC at the time of
application.  This arbitration shall be final and bind both parties and shall be
enforceable in any court of competent jurisdiction.  The arbitration fees shall
be born by the losing party.







Page 12 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




14.3

Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

15.

Effect, Change and Recession of this Agreement




15.1

This Agreement shall come into effect on and after the date that it is signed
and/or stamped by both parties.




15.2

After this Agreement comes into effect, except otherwise provided by this
Agreement, neither party shall amend or terminate this Agreement in advance.  If
it is necessary to amend or terminate this Agreement, both parties shall
negotiate to reach a written agreement.  Before such written agreement is
reached, this Agreement shall remain in effect.




16.

Physical Possession Of Documents

 

16.1

Party A shall deliver the physical possession of the certificates of
registration (original) of the pledge to Party B, provide the proper record
relating to the registration of such pledge to Party B, and transact various
approval and examination, registration and filling procedures required by the
laws of the PRC within thirty (30) business days as of the date of execution of
this Agreement or an earlier time agreed upon by the parties.




16.2

If the subjects of the pledge change and such changes need to be registered or
filed, Party A shall register or file or cause UKT Company to register or file
such changes within five (5) business days as of the day of change, and shall
deliver relevant registration of change or filling documents to Party B.




16.3

During the term of the equity pledge, Party A shall instruct UKT Company not to
distribute any dividends, or adopt any profits distribution plans; if Party A
shall be




Page 13 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




entitled to collect any interests other than distribution plans of dividends and
profits, Party A shall instruct UKT Company to transform such interests into
cash and pay such interests into the bank account designated by Party B in
accordance with Party B’s requirements, and Party A shall not use any money
deposited into the bank account without the prior written consent of Party B.




16.4

During the term of equity pledge, if Party A subscribes new capital contribution
or accepts an equity transfer (“Newly-added Equities”), the Newly-added Equities
shall be automatically become Pledged Equities under this Agreement, and Party A
shall accomplish all the procedures with respect to the pledge of the
Newly-added Equities within ten (10) business days after acquiring the
Newly-added Equities.  If Party A fails to accomplish the relevant procedures as
specified in this Section 16, Party B shall have the right to exercise the
pledge right under this Agreement.

 

17.

General Terms




17.1

Entire Agreement.  This Agreement and the Exhibits and Schedules hereto contain
the entire understanding between the parties, no other representations,
warranties or covenants having induced any party to execute this Agreement, and
supersede all prior or contemporaneous agreements with respect to the subject
matter hereof.  All references to schedules and exhibits are to exhibits and
schedules attached to and to become a part of this Agreement unless otherwise
indicated.

 

17.2

Amendment.  Any amendment and/or rescission shall be in writing and signed by
the authorized representatives of both parties.  Such revision shall be a valid
integral part of this Agreement.

 

17.3

Headings.  The headings of any Sections or other portion of this Agreement are
for convenience only and are not to be considered in construing this Agreement.




17.4

Construction.  References in this Agreement to "Sections," "Schedules" and
"Exhibits" shall be to the Sections, Schedules and Exhibits of this Agreement,
unless otherwise




Page 14 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




specifically provided; any use in this Agreement of the singular or plural, or
the masculine, feminine or neuter gender, shall be deemed to include the others,
unless the context otherwise requires; the words "herein”, "hereof" and
"hereunder" and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement; the word "including" when used in this Agreement shall mean
“including without limitation”; and except as otherwise specified in this
Agreement, all references in this Agreement (i) to any agreement, document,
certificate or other written instrument shall be a reference to such agreement,
document, certificate or instrument, in each case together with all exhibits,
schedules, attachments and appendices thereto, and as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof; and (ii) to any law, statute or regulation shall be deemed
references to such law, statute or regulation as the same may be supplemented,
amended, consolidated, superseded or modified from time to time.

 

17.5

Severability.  Any provision hereof that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability, without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

17.6

Waiver.  No failure or delay of either party to enforce any right hereunder
shall constitute a waiver of any such right hereunder.  No waiver shall be
effective hereunder unless in writing and a waiver shall only be effective for
the specific act or circumstance for which it is given and not for any future
act or circumstance.

 

17.7

Language.  This Agreement is in both Chinese and English and signed by both
parties, and the two versions have the same effect.  Should there be any
discrepancy between the two language versions, the Chinese version shall
prevail.

 










Page 15 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




17.8

Copies of this Agreement.  This Agreement shall be executed in four
counterparts; each party holds one and the rest are used for the transaction of
related formalities.  Each of the copies shall be deemed as the original one and
has the same effect.




 

[The remainder of this page is intentionally left blank.]







Page 16 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement







In witness hereof, both parties have signed this Agreement on the date specified
on the first page of this Agreement by their respective authorized
representatives.










Party A:  Yong Xu (signature):










Party B: Huashang Wujie (Beijing) Internet Technology Co., Ltd. (seal)

Legal Representative (signature):

 







Page 17 / 17

--------------------------------------------------------------------------------

 


Equity Pledge Agreement




 

Equity Pledge Agreement

 

This Equity Pledge Agreement (this “Agreement”) is entered into by and between
the following two parties below on February 5, 2015, in Beijing, the People’s
Republic of China (“P.R.C.”):

 

Party A:  Yahong Zhao, a citizen of the P.R.C. with Chinese identification No.:
130404196503310021, with the address at Room 303, Building 1#,  No. 59, Jianshe
Avenue, Handan City, Hebei Province, P.R.C.; and




Party B:HuashangWujie (Beijing) Internet Technology Co., Ltd., a wholly
foreign-owned enterprise which has been duly organized and is validly existing
under the laws of the P.R.C., with its address at Room 255, Building 2#, No. 15,
Wanyuan Street, Beijing Economic-Technological Development Area, Beijing, P.R.C.




In this Agreement, Party A, Party B shall be referred to as a “Party”
respectively, and they shall be collectively referred to as the “Parties”.

 

Whereas:

 

1.

On the date of execution of this Agreement, Party A is one of the shareholders
of Beijing UKT Investment Management Co., Ltd.(“UKT Company”) and duly holds 20%
of the shares of UKT Company;




2.

UKT Company is a corporation incorporated and validly existing in the territory
of the PRC pursuant to the law of the PRC with business license registration
number:110105014211546 and its address atFloor No. 23, Building A, Caizhi
International Mansion, No. 18, Zhongguancun East Road, Haidian District,
Beijing, P.R.C..







Page 1 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




3.

In order to ensure all the shareholders of UKT Companyand/or UKT Company to
perform all obligations under the Management Entrustment Agreement, Power of
Attorney and Exclusive Purchase Option Agreement (collectively referred to as
“Onshore Agreements”) entered into on the same day as this Agreement, Party A
agrees to pledge all the shares held by Party A in UKT Company to Party B as the
guarantee for the performance of the Onshore Agreements by the related
responsible parties pursuant to the terms and conditions of this Agreement, and
Party B agrees to accept such pledge provided by Party A.

 




NOW, THEREFORE, under the principle of equality and mutual benefit and with the
consensus reached through negotiation, both parties have entered into this
Agreement and agreed to abide by it pursuant to the applicable laws, regulations
and rules of the PRC(“laws of the PRC”).

 

1.

Pledge of Equity




1.1

In order to guarantee UKT Company,all the shareholders of UKT
Company(“Shareholders” )and other related responsible parties to perform all
obligations and liabilities under the Onshore Agreements, Party A agrees to
pledge the Pledged Equities (as defined in Section 4 herein) under this
Agreement to Party B pursuant to the terms and conditions of this Agreement, and
Party B agrees to accept the above equity pledge, and have priority right to the
proceeds from the conversion, auction, or sale of the Pledged Equities.




1.2

The pledge under this Agreement includes the rights owned by Party B to collect
the fees (including legal fees), expenses, interests, losses, liquidated damages
and compensations thatUKT Companyand/or the Shareholders shall pay under the
Onshore Agreements, and civil liabilities that UKT Companyand/or the
Shareholders shall bear in case the Onshore Agreements wholly or partially
become null and void due to any reason.







Page 2 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




1.3

Unless consent in writing by Party B, after the execution of this Agreement, the
pledge under this Agreement willbe terminated only when UKT Company and the
Shareholders have performed all the obligations and liabilities under the
Onshore Agreements and Party B confirms such fulfillmentin writing.If UKT
Company or the Shareholders have not fully performed all or part of its or their
obligations or liabilities under the Onshore Agreements at the expiration of
such agreements, Party B will maintain the pledge hereunder up to the date when
all such obligations and liabilities are fully performed.

 

2.

Representations and Warranties

 

2.1

Party A represents and warrants to Party B, on the day of execution of this
Agreement:




2.1.1.

Party A has the right to execute this Agreement and the capability to perform
the same;




2.1.2.

Party A has gone through necessary internal decision-making procedures, obtained
proper authority, acquire all the necessary consents and approvals of any
requisite third party and government authority to enter into and perform this
Agreement and this Agreement does not violate the laws of the PRC and contracts
binding or affecting it;




2.1.3.

upon the execution, this Agreement will constitute the legal, valid, binding
obligation of both parties and both parties will be subject to compulsory
enforcement pursuant to the terms and conditions of this Agreement;




2.1.4.

Party A is the exclusive and duly owner of the Pledged Equities, has paid up all
capitals subscribed, has obtained the capital verification report issued by the
duly qualified Certified Public Accounting firm and has the right to set the
pledge of the first priority on such Pledged Equities for Party B;







Page 3 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




2.1.5.

except for the pledge under this Agreement, there is not: (i) any other
encumbrance or any security interests for the benefit of any third party on the
equity interests pledged by Party A (including but not limited to pledge); (ii)
any mortgages or other guarantee rights set for any third party; (iii) any
pending or possible civil, administrative or criminal litigation or
administrative punishment or arbitration relating to the equity interests
hereunder on the date of execution of this Agreement; (iv) any trusts or
conditions of limited use; (v) any exemptions from lawsuit, execution,
enforcement or other legal proceedings; or (vi) any outstanding taxes, fees or
undecided legal procedures related with the equity interests hereunder on the
date of execution of this Agreement;




2.1.6.

Party A has not effected and will not effect an Event of Default (as defined in
Section8) and has no knowledge of any risk of an Event of Default under this
Agreement or any other agreement to which Party A are a party;




2.1.7.

Party A has abided by and performed all obligations stipulated by the applicable
laws, regulations and rules and all applicable authorizations and permissions;
Party A does not have any circumstances that go against any laws, regulations or
rules and may have material and adverse effect on the validity, effect,
performance and enforceability of this Agreement; and




2.1.8.

to the best knowledge of Party A, no court, arbitral tribunal or government
authority starts to take any legal proceedings or administrative proceedings
against Party A or the Pledged Equities, neither does any courts, arbitral
tribunals or government authority start to file any legal proceedings or
administrative proceedings against Party A or the Pledged Equities, and Party A
has no knowledge of any such risks.




2.2

Party B presents and warranties to Party A on the day of execution of this
Agreement:







Page 4 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




2.2.1.

it has the right, to execute this Agreement and the capability to perform the
same;




2.2.2.

it has carried out necessary internal decision-making procedures, obtained
proper authority, acquire the necessary consents and approvals of any third
party and government authority to enter into and perform this Agreement and it
does not go against the laws and contracts binding or affecting it; and




2.2.3.

upon the execution, this Agreement will constitute the legal, valid, binding
obligation of both parties and both parties shall be subject to compulsory
enforcement pursuant to the terms and conditions of this Agreement.




3.

Guaranteed Liabilities

 

The liabilities guaranteed under this Agreement are the obligations and
liabilities of UKT Company,the Shareholders, and all related responsible parties
incurred under the Onshore Agreements (including the extended agreements to
these agreements and the revised and supplementary agreements to such
agreements), including but not limited to the Entrustment fees, interest,
liquidated damages, indemnities, fees for realization of the creditor’s right
arising out of and in relation to the Onshore Agreements and payable by the UKT
Companyand/or the Shareholders to Party B, and the damages and other fees that
are payable by UKT Companyand/or the Shareholders to Party B due to the default.




4.

Pledged Equities

 

The Pledged Equities are 20% of the shares of UKT Company which Party A duly and
legally holds and all rights and proceeds of or in relation to such equities.

 

5.

Pledge Procedures and Transaction

 

Within thirty (30) days of the execution of this Agreement, Party A shall
transact the registration procedures in relation to this pledge of equity at
Tongzhou Office of Beijing




Page 5 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




Administration of Industry and Commerce.  If the registration for such pledge of
equity fails due to the reason of Tongzhou Office of Beijing Administration of
Industry and Commerce, Party A shall demand UKT Companyto write down the matter
about such pledge of equity into the stock ledger of UKT Companyand apply to
Tongzhou Office of Beijing Administration of Industry and Commerce for the
transaction of the registration of the pledge of equity within thirty (30) days
as of the day when Tongzhou Office of Beijing Administration of Industry and
Commerce approves suchregistration or the information about the approval for
such registration is obtained.

 

6.

Party A’s Undertaking

 

Within the term of this Agreement, Party A undertakes to Party B that:

 

6.1

without the prior written consent of Party B, Party A shall not impose any other
encumbrance (whether prevailing over the pledge under this Agreement or not) or
other restrictive conditions on all or part of the Pledged Equities;




6.2

without the prior written consent of Party B, Party A shall not sell, lease,
lend, transfer, assign, grant, remortgage, trust, or participate in equity
investment by, the Pledged Equities or dispose by any other means all or part of
the Pledged Equities;




6.3

Party A shall not use or allow others to use the Pledged Equities for any
actions or events against any laws or this Agreement;




6.4

after receiving any notice, order, ruling, verdict or other instruments in
relation to the Pledged Equities from the government, judicial authority or
arbitral organization,Party Ashall immediately notify Party B and within the
period provided by the applicable laws take all necessary steps to reduce the
risks that such notice, order or other instruments may bring to the Pledged
Equities.  Where Party B deems necessary, Party A shall file a lawsuit,
arbitration or administrative lawsuit against the above notice, order or other
instruments and bear all fees that arising therefrom and in relation thereto;







Page 6 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




6.5

Party A shall immediately notify Party B of any events or any received notices
which may affect the equity interest of Party Aor any part of its right, and any
events or any received notices which may change the covenants and obligations of
Party A under this Agreement or which may affect theperformance of its
obligations under this Agreement, and take actions in accordance with the
instructions of Party B;




6.6

Party A agrees that the right of Party B to exercise the pledge pursuant to this
Agreement shall not be suspended or hampered by Party A or any successors or
transferees of Party A or any other persons;




6.7

Party A warrants to Party B that in order to protect and perfect the security
over the obligations of Party A and/or UKT Company under the Onshore Agreements,
Party A shall make any necessary amendment (if applicable), execute in good
faith and cause any thirdparty who has interests in the pledge to execute all
the title certificates, contracts, and /or perform and cause any third party who
has interests to take action as required by Party B and make access to exercise
the rights and authorization vested in Party B under this Agreement, and execute
all the documents with respect to the changes of equity interests owned by Party
B or another party designated by Party B, and provides Party B with all the
necessary documents within the reasonable time; and




6.8

Party A warrants to Party B that Party A will comply with and perform all the
guarantees, covenants, agreements, representations and conditions for the
benefits of Party B.  Party A shall indemnity Party B for all the damages
suffered by Party B for the reasons that Party A does not perform or fully
perform such guarantees, covenants, agreements, representations and conditions.




7.

Exercise of Pledge

 

7.1

Subject to Clause 8.3, Party B may dispose the Pledged Equities at any time upon
or after sending the notice for the exercise of the pledge.







Page 7 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




7.2

Party B shall have the priority right to dispose all or part of Pledged Equities
under this Agreement (including but not limited to purchase of shares at
discounted price by agreement, sell at auction by the laws of the PRC, sell-off
Pledged Equities) as per legal procedures and to be paid with the sum gained
from the disposal until all guaranteed liabilities of UKT Company and the
Shareholders under the Onshore Agreements are fulfilled completely.




7.3

Where Party B disposes the Pledged Equities pursuant to this Agreement, Party A
shall provide and cause UKT Companyto provide necessary assistance so that Party
B can realize its pledge.




8.

Event of Default

 

8.1

The following events shall be regarded as an Event of Default:




8.1.1.

where Party A and/or UKT Company and related responsible parties fail to perform
any obligations under the Onshore Agreements in time or fails to discharge any
guaranteed liability as scheduled in full sum;




8.1.2.

where there are any falsity, fraud, misleading statements or errors relating
toany representation and undertaking Party A makes in Section 2 herein;




8.1.3.

where Party A violates any undertaking in Section 6 of this Agreement;




8.1.4.

where Party A violates any other terms and conditions of this Agreement;




8.1.5.

where Party Arefuses or intentionally delays the registration procedures for the
pledge under this Agreement and fails to correct such action within ten (10)
days as of the day when Party B requires in writing to do so;




8.1.6.

where any loan, guarantee, indemnity, undertaking or other compensation
liability of Party A: (i) is required to be repaid or performed in advance due
to




Page 8 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




an event of default; or (ii) is due but unable to be repaid or performed as
scheduled, which makes Party B reasonably believe that the ability of Party A to
perform its obligations under this Agreement has been materially and adversely
affected;




8.1.7.

where this Agreement becomes ineffective, revocable, unenforceable or Party A
cannot continue performing its obligations under this Agreement in time and
fully due to the fault (including omission) of Party A after the issuance of new
laws of the PRC;




8.1.8.

Party A waive the pledged equity interests or transfers the pledged equity
interests without prior written consent from the Party B;




8.1.9.

any approval, permits, licenses or authorization from the competent authority of
the government needed to perform under this Agreement or validate this Agreement
are withdrawn, suspended, invalidated or materially amended;




8.1.10.

the property of Party A is adversely changed and causes Party B to deem that the
capability of Party A to perform the obligations herein is affected; and




8.1.11.

other circumstances in which Party B cannot exercise and dispose the pledge due
to the fault (including omission) of Party A.




8.2

If Party A knows or should have known the occurrence of any event stated above
in Subsection 8.1 or any matter that may incur the above events, Party A shall
immediately notify Party B in writing.




8.3

Unless Party A immediately takes the measures satisfactory to Party B to correct
the Event of Default listed in Subsection8.1 above, Party B may send written
notice of exercising the pledge to Party A at any time upon or after the
occurrence of Event of Default, demand Party Aand/or UKT Companyto: (i) make
full payment of the outstanding fees pursuant to the Onshore Agreement, and (ii)
immediate perform their




Page 9 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




obligations under the Onshore Agreements,and require disposal of the Pledged
Equities pursuant to this Agreement.




8.4

The Event of Default provided in this Section 8 will not affect the exercise of
other remedies by the parties pursuant to the laws of the PRC.




9.

Liability in the Event of Default

 

Both parties shall sufficiently perform their obligations under this
Agreement.  Either party breaching this Agreement shall bear the liability as
arising therefrom and in relation thereto.  If such breach causes damages to the
other party, the breaching party shall indemnify the other party for all such
damages.




10.

Assignment




10.1

 Without the prior written consent of Party B, Party A shall not have the right
to assign or delegate its rights and obligations under this Agreement.




10.2

This Agreement shall be binding on Party A and its successors and permitted
assigns, and shall be valid with respect to Party B and each of its successors
and assigns.




10.3

At any time, Party B may assign any and all of its rights and obligations under
the Onshore Agreements to its designee(s) (natural or legal persons), in which
case the assigns shall have the rights and obligations of Party B under this
Agreement, as if it were the original party to this Agreement. When Party B
assigns the rights and obligations under the Onshore Agreements, at the request
of Party B,Party A shall execute relevant agreements or other documents relating
to such assignment.




10.4

In the event of a change in the pledgee due to an assignment, Party A shall, at
the request of Party B, execute a new pledge agreement with the new pledgee on
the same terms and conditions as this Agreement, and register for change of the
pledgee with the competent Administration of Industry and Commerce.




Page 10 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement







11.

Termination

 

Upon the date that all guaranteed liabilities of UKT Company and Party Aunder
the Onshore Agreements are fulfilled completely, this Agreement shall be
terminated.  In such case, Party B shall cancel the pledge registration under
this Agreement as soon as possible within the reasonable and feasible period.

 

12.

Taxes, Fees and Other Expenses

 

All taxes, fees and other expenses arising from the execution and performance of
this Agreement, including but not limited to legal costs, costs of production,
stamp tax and any other taxes and fees shall be borne by Party B.

 

13.

Confidentiality

 

13.1

Both parties agree that, all materials, documents, communications and other
information obtained in the negotiation, execution or performance of this
Agreement, whether commercial, technical or in any other form (“Confidential
information"), shall be strictly kept confidential and used only for the
performance of the obligations under this Agreement.  Unless the other parties
consent in writing, neither of the parties shall release, leak or disclose any
Confidential Information to any third party.

 

13.2

Either party may disclose the Confidential Information in the following
circumstances: (i) where the laws, court orders or the competent courts with
jurisdiction require, and such disclosure may be conducted only within such
requirement; (ii) where the competent authority or government department
requires; (iii) where such Confidential Information has been known to the
general public; (iv) where such Confidential Information was owned duly and
legally by the disclosing party rather obtained from the other party before the
disclosing party obtains it; (v) the information is required to be disclosed
subject to the applicable laws or the rules or provisions of a stock exchange or
securities governing authority; and (vi) the information is disclosed




Page 11 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




by each party to its legal or financial consultant relating the transaction of
this Agreement, and this legal or financial consultant shall comply with the
confidentiality set forth in this Section 13.However, for the circumstances
aforesaid, where either party discloses the Confidential Information, it shall
inform the other party of the Confidential Information to be disclosed.

 

13.3

Nonetheless other provisions of this Section 13, either party shall have the
right to disclose the Confidential Information to its lawyer, accountant, other
professional consultants, directors or senior officers; such personnel shall
undertake in writing to treat such information as Confidential Information by
taking the measures similar to those provided in 13.1 of this Section.

 

13.4

The disclosure of the Confidential Information by staff or employed institution
of any party shall be deemed as the disclosure of such Confidential Information
by such party, and such party shall bear the liabilities for breaching the
agreement.

 

13.5

This Section13 shall survive whatever this Agreement is invalid, amended,
revoked, terminated or unable to implement by any reason.




14.

Governing Law and Dispute Resolution




14.1

The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the formally published and publicly available laws of the PRC.
Matters not covered by formally published and publicly available laws of the PRC
shall be governed by international legal principles and practices.

 

14.2

Both parties agree that any dispute arising from or in relation to this
Agreement shall first be settled by the friendly negotiation of both
parties.  If the negotiation fails within 45 days, either party shall have the
right to file the dispute with China International Economic and Trade
Arbitration Commission (“CIETAC”) in Beijing for arbitration pursuant to the
currently effective arbitration rules of CIETAC at the time of




Page 12 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




application.  This arbitration shall be final and bind both parties and shall be
enforceable in any court of competent jurisdiction.  The arbitration fees shall
be born by the losing party.




14.3

Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

15.

Effect, Change and Recession of this Agreement




15.1

This Agreement shall come into effect on and after the date that it is signed
and/or stamped by both parties.




15.2

After this Agreement comes into effect, except otherwise provided by this
Agreement, neither party shall amend or terminate this Agreement in advance.  If
it is necessary to amend or terminate this Agreement, both parties shall
negotiate to reach a written agreement.  Before such written agreement is
reached, this Agreement shall remain in effect.




16.

Physical Possession Of Documents

 

16.1

Party A shall deliverthe physical possession of the certificates of registration
(original) of the pledge to Party B, provide the proper record relating tothe
registration of such pledge to Party B, and transact various approval and
examination, registration and filling procedures required by the laws of the PRC
within thirty (30) business days as of the date of execution of this Agreement
or an earlier time agreed upon by the parties.




16.2

If the subjects of the pledge change and such changes need to be registered or
filed, Party A shall register or file or cause UKT Companyto register or file
such changes




Page 13 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




within five (5) business days as of the day of change, and shall deliver
relevant registration of change or filling documents to Party B.




16.3

During the term of the equity pledge, Party A shall instructUKT Company not to
distribute any dividends, or adopt any profits distribution plans; if Party A
shall be entitled to collect any interests other than distribution plansof
dividends and profits, Party A shall instruct UKT Company to transform such
interests into cash and pay such interests into the bank account designated by
Party B in accordance with Party B’s requirements, and Party A shall not use any
money deposited into the bank account without the prior written consent of
Party B.




16.4

During the term of equity pledge, if Party A subscribes new capital contribution
or accepts an equity transfer (“Newly-added Equities”), the Newly-added Equities
shall be automatically become Pledged Equities under this Agreement, and Party
Ashall accomplish all the procedures with respect to the pledge of the
Newly-added Equities within ten (10) business days after acquiring the
Newly-added Equities.  If Party A fails to accomplish the relevant procedures as
specified in this Section 16, Party B shall have the right to exercise the
pledge right under this Agreement.

 

17.

General Terms




17.1

Entire Agreement.  This Agreement and the Exhibits and Schedules hereto contain
the entire understanding between the parties, no other representations,
warranties or covenants having induced any party to execute this Agreement, and
supersede all prior or contemporaneous agreements with respect to the subject
matter hereof.  All references to schedules and exhibits are to exhibits and
schedules attached to and to become a part of this Agreement unless otherwise
indicated.

 

17.2

Amendment.  Any amendment and/or rescission shall be in writing and signed by
the authorized representatives of both parties.  Such revision shall be a valid
integral part of this Agreement.

 




Page 14 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




17.3

Headings.  The headings of any Sections or other portion of this Agreement are
for convenience only and are not to be considered in construing this Agreement.




17.4

Construction.  References in this Agreement to "Sections," "Schedules" and
"Exhibits" shall be to the Sections, Schedules and Exhibits of this Agreement,
unless otherwise specifically provided; any use in this Agreement of the
singular or plural, or the masculine, feminine or neuter gender, shall be deemed
to include the others, unless the context otherwise requires; the words
"herein”, "hereof" and "hereunder" and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; the word "including" when used in this
Agreement shall mean “including without limitation”; and except as otherwise
specified in this Agreement, all references in this Agreement (i) to any
agreement, document, certificate or other written instrument shall be a
reference to such agreement, document, certificate or instrument, in each case
together with all exhibits, schedules, attachments and appendices thereto, and
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof; and (ii) to any law, statute or regulation
shall be deemed references to such law, statute or regulation as the same may be
supplemented, amended, consolidated, superseded or modified from time to time.

 

17.5

Severability.  Any provision hereof that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability, without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

17.6

Waiver.  No failure or delay of either party to enforce any right hereunder
shall constitute a waiver of any such right hereunder.  No waiver shall be
effective hereunder unless in writing and a waiver shall only be effective for
the specific act or circumstance for which it is given and not for any future
act or circumstance.

 




Page 15 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




17.7

Language.  This Agreement is in both Chinese and English and signed by both
parties, and the two versions have the same effect.  Should there be any
discrepancy between the two language versions, the Chinese version shall
prevail.

 







17.8

Copies of this Agreement.  This Agreement shall be executed in four
counterparts; each party holds one and the rest are used for the transaction of
related formalities.  Each of the copies shall be deemed as the original one and
has the same effect.




 

[The remainder of this page is intentionally left blank.]







Page 16 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement







In witness hereof, both parties have signed this Agreement on the date specified
on the first page of this Agreement by their respective authorized
representatives.










Party A:  Yahong Zhao (signature):










Party B:HuashangWujie (Beijing) Internet Technology Co., Ltd.(seal)

Legal Representative (signature):

 







Page 17 / 17

--------------------------------------------------------------------------------

 

Equity Pledge Agreement




 

Equity Pledge Agreement

 

This Equity Pledge Agreement (this “Agreement”) is entered into by and between
the following two parties below on February 5, 2015, in Beijing, the People’s
Republic of China (“P.R.C.”):

 

Party A:  Yinghua Zhang, a citizen of the P.R.C. with Chinese identification
No.: 131082197509220775, with the address at Room 6, Line 4, Department  No. 3,
Meijian Company, Quanshan District, Xuzhou City, Jiangsu Province, P.R.C.; and




Party B:HuashangWujie (Beijing) Internet Technology Co., Ltd., a wholly
foreign-owned enterprise which has been duly organized and is validly existing
under the laws of the P.R.C., with its address at Room 255, Building 2#, No. 15,
Wanyuan Street, Beijing Economic-Technological Development Area, Beijing, P.R.C.




In this Agreement, Party A, Party B shall be referred to as a “Party”
respectively, and they shall be collectively referred to as the “Parties”.

 

Whereas:

 

1.

On the date of execution of this Agreement, Party A is one of the shareholders
of Beijing UKT Investment Management Co., Ltd.(“UKT Company”) and duly holds 7%
of the shares of UKT Company;




2.

UKT Company is a corporation incorporated and validly existing in the territory
of the PRC pursuant to the law of the PRC with business license registration
number:110105014211546 and its address atFloor No. 23, Building A, Caizhi
International Mansion, No. 18, Zhongguancun East Road, Haidian District,
Beijing, P.R.C.







Page 1 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




3.

In order to ensure all the shareholders of UKT Companyand/or UKT Company to
perform all obligations under the Management Entrustment Agreement, Power of
Attorney and Exclusive Purchase Option Agreement (collectively referred to as
“Onshore Agreements”) entered into on the same day as this Agreement, Party A
agrees to pledge all the shares held by Party A in UKT Company to Party B as the
guarantee for the performance of the Onshore Agreements by the related
responsible parties pursuant to the terms and conditions of this Agreement, and
Party B agrees to accept such pledge provided by Party A.

 




NOW, THEREFORE, under the principle of equality and mutual benefit and with the
consensus reached through negotiation, both parties have entered into this
Agreement and agreed to abide by it pursuant to the applicable laws, regulations
and rules of the PRC(“laws of the PRC”).

 

1.

Pledge of Equity




1.1

In order to guarantee UKT Company,all the shareholders of UKT
Company(“Shareholders” )and other related responsible parties to perform all
obligations and liabilities under the Onshore Agreements, Party A agrees to
pledge the Pledged Equities (as defined in Section 4 herein) under this
Agreement to Party B pursuant to the terms and conditions of this Agreement, and
Party B agrees to accept the above equity pledge, and have priority right to the
proceeds from the conversion, auction, or sale of the Pledged Equities.




1.2

The pledge under this Agreement includes the rights owned by Party B to collect
the fees (including legal fees), expenses, interests, losses, liquidated damages
and compensations thatUKT Companyand/or the Shareholders shall pay under the
Onshore Agreements, and civil liabilities that UKT Companyand/or the
Shareholders shall bear in case the Onshore Agreements wholly or partially
become null and void due to any reason.







Page 2 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




1.3

Unless consent in writing by Party B, after the execution of this Agreement, the
pledge under this Agreement willbe terminated only when UKT Company and the
Shareholders have performed all the obligations and liabilities under the
Onshore Agreements and Party B confirms such fulfillmentin writing.If UKT
Company or the Shareholders have not fully performed all or part of its or their
obligations or liabilities under the Onshore Agreements at the expiration of
such agreements, Party B will maintain the pledge hereunder up to the date when
all such obligations and liabilities are fully performed.

 

2.

Representations and Warranties

 

2.1

Party A represents and warrants to Party B, on the day of execution of this
Agreement:




2.1.1.

Party A has the right to execute this Agreement and the capability to perform
the same;




2.1.2.

Party A has gone through necessary internal decision-making procedures, obtained
proper authority, acquire all the necessary consents and approvals of any
requisite third party and government authority to enter into and perform this
Agreement and this Agreement does not violate the laws of the PRC and contracts
binding or affecting it;




2.1.3.

upon the execution, this Agreement will constitute the legal, valid, binding
obligation of both parties and both parties will be subject to compulsory
enforcement pursuant to the terms and conditions of this Agreement;




2.1.4.

Party A is the exclusive and duly owner of the Pledged Equities, has paid up all
capitals subscribed, has obtained the capital verification report issued by the
duly qualified Certified Public Accounting firm and has the right to set the
pledge of the first priority on such Pledged Equities for Party B;







Page 3 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




2.1.5.

except for the pledge under this Agreement, there is not: (i) any other
encumbrance or any security interests for the benefit of any third party on the
equity interests pledged by Party A (including but not limited to pledge); (ii)
any mortgages or other guarantee rights set for any third party; (iii) any
pending or possible civil, administrative or criminal litigation or
administrative punishment or arbitration relating to the equity interests
hereunder on the date of execution of this Agreement; (iv) any trusts or
conditions of limited use; (v) any exemptions from lawsuit, execution,
enforcement or other legal proceedings; or (vi) any outstanding taxes, fees or
undecided legal procedures related with the equity interests hereunder on the
date of execution of this Agreement;




2.1.6.

Party A has not effected and will not effect an Event of Default (as defined in
Section8) and has no knowledge of any risk of an Event of Default under this
Agreement or any other agreement to which Party A are a party;




2.1.7.

Party A has abided by and performed all obligations stipulated by the applicable
laws, regulations and rules and all applicable authorizations and permissions;
Party A does not have any circumstances that go against any laws, regulations or
rules and may have material and adverse effect on the validity, effect,
performance and enforceability of this Agreement; and




2.1.8.

to the best knowledge of Party A, no court, arbitral tribunal or government
authority starts to take any legal proceedings or administrative proceedings
against Party A or the Pledged Equities, neither does any courts, arbitral
tribunals or government authority start to file any legal proceedings or
administrative proceedings against Party A or the Pledged Equities, and Party A
has no knowledge of any such risks.




2.2

Party B presents and warranties to Party A on the day of execution of this
Agreement:







Page 4 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




2.2.1.

it has the right, to execute this Agreement and the capability to perform the
same;




2.2.2.

it has carried out necessary internal decision-making procedures, obtained
proper authority, acquire the necessary consents and approvals of any third
party and government authority to enter into and perform this Agreement and it
does not go against the laws and contracts binding or affecting it; and




2.2.3.

upon the execution, this Agreement will constitute the legal, valid, binding
obligation of both parties and both parties shall be subject to compulsory
enforcement pursuant to the terms and conditions of this Agreement.




3.

Guaranteed Liabilities

 

The liabilities guaranteed under this Agreement are the obligations and
liabilities of UKT Company,the Shareholders, and all related responsible parties
incurred under the Onshore Agreements (including the extended agreements to
these agreements and the revised and supplementary agreements to such
agreements), including but not limited to the Entrustment fees, interest,
liquidated damages, indemnities, fees for realization of the creditor’s right
arising out of and in relation to the Onshore Agreements and payable by the UKT
Companyand/or the Shareholders to Party B, and the damages and other fees that
are payable by UKT Companyand/or the Shareholders to Party B due to the default.




4.

Pledged Equities

 

The Pledged Equities are 7% of the shares of UKT Company which Party A duly and
legally holds and all rights and proceeds of or in relation to such equities.

 

5.

Pledge Procedures and Transaction

 

Within thirty (30) days of the execution of this Agreement, Party A shall
transact the registration procedures in relation to this pledge of equity at
Tongzhou Office of Beijing




Page 5 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




Administration of Industry and Commerce.  If the registration for such pledge of
equity fails due to the reason of Tongzhou Office of Beijing Administration of
Industry and Commerce, Party A shall demand UKT Companyto write down the matter
about such pledge of equity into the stock ledger of UKT Companyand apply to
Tongzhou Office of Beijing Administration of Industry and Commerce for the
transaction of the registration of the pledge of equity within thirty (30) days
as of the day when Tongzhou Office of Beijing Administration of Industry and
Commerce approves suchregistration or the information about the approval for
such registration is obtained.

 

6.

Party A’s Undertaking

 

Within the term of this Agreement, Party A undertakes to Party B that:

 

6.1

without the prior written consent of Party B, Party A shall not impose any other
encumbrance (whether prevailing over the pledge under this Agreement or not) or
other restrictive conditions on all or part of the Pledged Equities;




6.2

without the prior written consent of Party B, Party A shall not sell, lease,
lend, transfer, assign, grant, remortgage, trust, or participate in equity
investment by, the Pledged Equities or dispose by any other means all or part of
the Pledged Equities;




6.3

Party A shall not use or allow others to use the Pledged Equities for any
actions or events against any laws or this Agreement;




6.4

after receiving any notice, order, ruling, verdict or other instruments in
relation to the Pledged Equities from the government, judicial authority or
arbitral organization,Party Ashall immediately notify Party B and within the
period provided by the applicable laws take all necessary steps to reduce the
risks that such notice, order or other instruments may bring to the Pledged
Equities.  Where Party B deems necessary, Party A shall file a lawsuit,
arbitration or administrative lawsuit against the above notice, order or other
instruments and bear all fees that arising therefrom and in relation thereto;







Page 6 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




6.5

Party A shall immediately notify Party B of any events or any received notices
which may affect the equity interest of Party Aor any part of its right, and any
events or any received notices which may change the covenants and obligations of
Party A under this Agreement or which may affect theperformance of its
obligations under this Agreement, and take actions in accordance with the
instructions of Party B;




6.6

Party A agrees that the right of Party B to exercise the pledge pursuant to this
Agreement shall not be suspended or hampered by Party A or any successors or
transferees of Party A or any other persons;




6.7

Party A warrants to Party B that in order to protect and perfect the security
over the obligations of Party A and/or UKT Company under the Onshore Agreements,
Party A shall make any necessary amendment (if applicable), execute in good
faith and cause any thirdparty who has interests in the pledge to execute all
the title certificates, contracts, and /or perform and cause any third party who
has interests to take action as required by Party B and make access to exercise
the rights and authorization vested in Party B under this Agreement, and execute
all the documents with respect to the changes of equity interests owned by Party
B or another party designated by Party B, and provides Party B with all the
necessary documents within the reasonable time; and




6.8

Party A warrants to Party B that Party A will comply with and perform all the
guarantees, covenants, agreements, representations and conditions for the
benefits of Party B.  Party A shall indemnity Party B for all the damages
suffered by Party B for the reasons that Party A does not perform or fully
perform such guarantees, covenants, agreements, representations and conditions.




7.

Exercise of Pledge

 

7.1

Subject to Clause 8.3, Party B may dispose the Pledged Equities at any time upon
or after sending the notice for the exercise of the pledge.







Page 7 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




7.2

Party B shall have the priority right to dispose all or part of Pledged Equities
under this Agreement (including but not limited to purchase of shares at
discounted price by agreement, sell at auction by the laws of the PRC, sell-off
Pledged Equities) as per legal procedures and to be paid with the sum gained
from the disposal until all guaranteed liabilities of UKT Company and the
Shareholders under the Onshore Agreements are fulfilled completely.




7.3

Where Party B disposes the Pledged Equities pursuant to this Agreement, Party A
shall provide and cause UKT Companyto provide necessary assistance so that Party
B can realize its pledge.




8.

Event of Default

 

8.1

The following events shall be regarded as an Event of Default:




8.1.1.

where Party A and/or UKT Company and related responsible parties fail to perform
any obligations under the Onshore Agreements in time or fails to discharge any
guaranteed liability as scheduled in full sum;




8.1.2.

where there are any falsity, fraud, misleading statements or errors relating
toany representation and undertaking Party A makes in Section 2 herein;




8.1.3.

where Party A violates any undertaking in Section 6 of this Agreement;




8.1.4.

where Party A violates any other terms and conditions of this Agreement;




8.1.5.

where Party Arefuses or intentionally delays the registration procedures for the
pledge under this Agreement and fails to correct such action within ten (10)
days as of the day when Party B requires in writing to do so;




8.1.6.

where any loan, guarantee, indemnity, undertaking or other compensation
liability of Party A: (i) is required to be repaid or performed in advance due
to




Page 8 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




an event of default; or (ii) is due but unable to be repaid or performed as
scheduled, which makes Party B reasonably believe that the ability of Party A to
perform its obligations under this Agreement has been materially and adversely
affected;




8.1.7.

where this Agreement becomes ineffective, revocable, unenforceable or Party A
cannot continue performing its obligations under this Agreement in time and
fully due to the fault (including omission) of Party A after the issuance of new
laws of the PRC;




8.1.8.

Party A waive the pledged equity interests or transfers the pledged equity
interests without prior written consent from the Party B;




8.1.9.

any approval, permits, licenses or authorization from the competent authority of
the government needed to perform under this Agreement or validate this Agreement
are withdrawn, suspended, invalidated or materially amended;




8.1.10.

the property of Party A is adversely changed and causes Party B to deem that the
capability of Party A to perform the obligations herein is affected; and




8.1.11.

other circumstances in which Party B cannot exercise and dispose the pledge due
to the fault (including omission) of Party A.




8.2

If Party A knows or should have known the occurrence of any event stated above
in Subsection 8.1 or any matter that may incur the above events, Party A shall
immediately notify Party B in writing.




8.3

Unless Party A immediately takes the measures satisfactory to Party B to correct
the Event of Default listed in Subsection8.1 above, Party B may send written
notice of exercising the pledge to Party A at any time upon or after the
occurrence of Event of Default, demand Party Aand/or UKT Companyto: (i) make
full payment of the outstanding fees pursuant to the Onshore Agreement, and (ii)
immediate perform their




Page 9 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




obligations under the Onshore Agreements,and require disposal of the Pledged
Equities pursuant to this Agreement.




8.4

The Event of Default provided in this Section 8 will not affect the exercise of
other remedies by the parties pursuant to the laws of the PRC.




9.

Liability in the Event of Default

 

Both parties shall sufficiently perform their obligations under this
Agreement.  Either party breaching this Agreement shall bear the liability as
arising therefrom and in relation thereto.  If such breach causes damages to the
other party, the breaching party shall indemnify the other party for all such
damages.




10.

Assignment




10.1

 Without the prior written consent of Party B, Party A shall not have the right
to assign or delegate its rights and obligations under this Agreement.




10.2

This Agreement shall be binding on Party A and its successors and permitted
assigns, and shall be valid with respect to Party B and each of its successors
and assigns.




10.3

At any time, Party B may assign any and all of its rights and obligations under
the Onshore Agreements to its designee(s) (natural or legal persons), in which
case the assigns shall have the rights and obligations of Party B under this
Agreement, as if it were the original party to this Agreement. When Party B
assigns the rights and obligations under the Onshore Agreements, at the request
of Party B,Party A shall execute relevant agreements or other documents relating
to such assignment.




10.4

In the event of a change in the pledgee due to an assignment, Party A shall, at
the request of Party B, execute a new pledge agreement with the new pledgee on
the same terms and conditions as this Agreement, and register for change of the
pledgee with the competent Administration of Industry and Commerce.




Page 10 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement







11.

Termination

 

Upon the date that all guaranteed liabilities of UKT Company and Party Aunder
the Onshore Agreements are fulfilled completely, this Agreement shall be
terminated.  In such case, Party B shall cancel the pledge registration under
this Agreement as soon as possible within the reasonable and feasible period.

 

12.

Taxes, Fees and Other Expenses

 

All taxes, fees and other expenses arising from the execution and performance of
this Agreement, including but not limited to legal costs, costs of production,
stamp tax and any other taxes and fees shall be borne by Party B.

 

13.

Confidentiality

 

13.1

Both parties agree that, all materials, documents, communications and other
information obtained in the negotiation, execution or performance of this
Agreement, whether commercial, technical or in any other form (“Confidential
information"), shall be strictly kept confidential and used only for the
performance of the obligations under this Agreement.  Unless the other parties
consent in writing, neither of the parties shall release, leak or disclose any
Confidential Information to any third party.

 

13.2

Either party may disclose the Confidential Information in the following
circumstances: (i) where the laws, court orders or the competent courts with
jurisdiction require, and such disclosure may be conducted only within such
requirement; (ii) where the competent authority or government department
requires; (iii) where such Confidential Information has been known to the
general public; (iv) where such Confidential Information was owned duly and
legally by the disclosing party rather obtained from the other party before the
disclosing party obtains it; (v) the information is required to be disclosed
subject to the applicable laws or the rules or provisions of a stock exchange or
securities governing authority; and (vi) the information is disclosed




Page 11 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




by each party to its legal or financial consultant relating the transaction of
this Agreement, and this legal or financial consultant shall comply with the
confidentiality set forth in this Section 13.However, for the circumstances
aforesaid, where either party discloses the Confidential Information, it shall
inform the other party of the Confidential Information to be disclosed.

 

13.3

Nonetheless other provisions of this Section 13, either party shall have the
right to disclose the Confidential Information to its lawyer, accountant, other
professional consultants, directors or senior officers; such personnel shall
undertake in writing to treat such information as Confidential Information by
taking the measures similar to those provided in 13.1 of this Section.

 

13.4

The disclosure of the Confidential Information by staff or employed institution
of any party shall be deemed as the disclosure of such Confidential Information
by such party, and such party shall bear the liabilities for breaching the
agreement.

 

13.5

This Section13 shall survive whatever this Agreement is invalid, amended,
revoked, terminated or unable to implement by any reason.




14.

Governing Law and Dispute Resolution




14.1

The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the formally published and publicly available laws of the PRC.
Matters not covered by formally published and publicly available laws of the PRC
shall be governed by international legal principles and practices.

 

14.2

Both parties agree that any dispute arising from or in relation to this
Agreement shall first be settled by the friendly negotiation of both
parties.  If the negotiation fails within 45 days, either party shall have the
right to file the dispute with China International Economic and Trade
Arbitration Commission (“CIETAC”) in Beijing for arbitration pursuant to the
currently effective arbitration rules of CIETAC at the time of




Page 12 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




application.  This arbitration shall be final and bind both parties and shall be
enforceable in any court of competent jurisdiction.  The arbitration fees shall
be born by the losing party.




14.3

Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

15.

Effect, Change and Recession of this Agreement




15.1

This Agreement shall come into effect on and after the date that it is signed
and/or stamped by both parties.




15.2

After this Agreement comes into effect, except otherwise provided by this
Agreement, neither party shall amend or terminate this Agreement in advance.  If
it is necessary to amend or terminate this Agreement, both parties shall
negotiate to reach a written agreement.  Before such written agreement is
reached, this Agreement shall remain in effect.




16.

Physical Possession Of Documents

 

16.1

Party A shall deliverthe physical possession of the certificates of registration
(original) of the pledge to Party B, provide the proper record relating tothe
registration of such pledge to Party B, and transact various approval and
examination, registration and filling procedures required by the laws of the PRC
within thirty (30) business days as of the date of execution of this Agreement
or an earlier time agreed upon by the parties.




16.2

If the subjects of the pledge change and such changes need to be registered or
filed, Party A shall register or file or cause UKT Companyto register or file
such changes




Page 13 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




within five (5) business days as of the day of change, and shall deliver
relevant registration of change or filling documents to Party B.




16.3

During the term of the equity pledge, Party A shall instructUKT Company not to
distribute any dividends, or adopt any profits distribution plans; if Party A
shall be entitled to collect any interests other than distribution plansof
dividends and profits, Party A shall instruct UKT Company to transform such
interests into cash and pay such interests into the bank account designated by
Party B in accordance with Party B’s requirements, and Party A shall not use any
money deposited into the bank account without the prior written consent of
Party B.




16.4

During the term of equity pledge, if Party A subscribes new capital contribution
or accepts an equity transfer (“Newly-added Equities”), the Newly-added Equities
shall be automatically become Pledged Equities under this Agreement, and Party
Ashall accomplish all the procedures with respect to the pledge of the
Newly-added Equities within ten (10) business days after acquiring the
Newly-added Equities.  If Party A fails to accomplish the relevant procedures as
specified in this Section 16, Party B shall have the right to exercise the
pledge right under this Agreement.

 

17.

General Terms




17.1

Entire Agreement.  This Agreement and the Exhibits and Schedules hereto contain
the entire understanding between the parties, no other representations,
warranties or covenants having induced any party to execute this Agreement, and
supersede all prior or contemporaneous agreements with respect to the subject
matter hereof.  All references to schedules and exhibits are to exhibits and
schedules attached to and to become a part of this Agreement unless otherwise
indicated.

 

17.2

Amendment.  Any amendment and/or rescission shall be in writing and signed by
the authorized representatives of both parties.  Such revision shall be a valid
integral part of this Agreement.

 




Page 14 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




17.3

Headings.  The headings of any Sections or other portion of this Agreement are
for convenience only and are not to be considered in construing this Agreement.




17.4

Construction.  References in this Agreement to "Sections," "Schedules" and
"Exhibits" shall be to the Sections, Schedules and Exhibits of this Agreement,
unless otherwise specifically provided; any use in this Agreement of the
singular or plural, or the masculine, feminine or neuter gender, shall be deemed
to include the others, unless the context otherwise requires; the words
"herein”, "hereof" and "hereunder" and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; the word "including" when used in this
Agreement shall mean “including without limitation”; and except as otherwise
specified in this Agreement, all references in this Agreement (i) to any
agreement, document, certificate or other written instrument shall be a
reference to such agreement, document, certificate or instrument, in each case
together with all exhibits, schedules, attachments and appendices thereto, and
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof; and (ii) to any law, statute or regulation
shall be deemed references to such law, statute or regulation as the same may be
supplemented, amended, consolidated, superseded or modified from time to time.

 

17.5

Severability.  Any provision hereof that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability, without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

17.6

Waiver.  No failure or delay of either party to enforce any right hereunder
shall constitute a waiver of any such right hereunder.  No waiver shall be
effective hereunder unless in writing and a waiver shall only be effective for
the specific act or circumstance for which it is given and not for any future
act or circumstance.

 




Page 15 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement




17.7

Language.  This Agreement is in both Chinese and English and signed by both
parties, and the two versions have the same effect.  Should there be any
discrepancy between the two language versions, the Chinese version shall
prevail.

 







17.8

Copies of this Agreement.  This Agreement shall be executed in four
counterparts; each party holds one and the rest are used for the transaction of
related formalities.  Each of the copies shall be deemed as the original one and
has the same effect.




 

[The remainder of this page is intentionally left blank.]







Page 16 / 17







--------------------------------------------------------------------------------

Equity Pledge Agreement







In witness hereof, both parties have signed this Agreement on the date specified
on the first page of this Agreement by their respective authorized
representatives.










Party A:  Yinghua Zhang (signature):










Party B:HuashangWujie (Beijing) Internet Technology Co., Ltd.(seal)

Legal Representative (signature):

 







Page 17 / 17








 





 